DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both the deflection rollers (referred to with reference numeral 9 in the specification) and the pulling element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is 
The disclosure is objected to because of the following informalities: 
 	The specification fails to follow the generally accepted arrangement outlined above.
	The first paragraph of the after the cross reference to the related application on page 1 of the specification refers to the invention “according to the preamble of claim 1”.  This reference to the claims is not in keeping with generally accepted U.S. practice as the claims are often amended in the course of examining the application which can result in problems at the time of publication of any patent that may issue from the application.    
Appropriate correction is required.
Claim Objections
Claims 1-5 objected to because of the following informalities:  the preambles of the claims are directed to “Temporary store in a product conveyor” or “temporary store according to” one of the previous claims. It is suggested that claim 1 should recite “A temporary store” and the subsequent claims should recite “The temporary store”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 1 states that the product store has “continuous chains on both sides of the product conveyor section”.  This language suggests that there are plural chains on both sides of the conveyor rather than a single chain on each side of the conveyor as shown in the drawings and described in the specification. This discrepancy between the claims and the specification renders the scope of the claims impossible to ascertain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Spettl (US 2003/0234601).
 	Spettle shows a temporary store in a product conveyor section 1 with a circulating continuous chain 2 on both sides of the product conveyor section (see paragraph 0019).  Each chain runs through vertical chain loops via upper deflections 11 and 25 and lower deflections 21, 22, and 28.  Product carrier gondolas 30 with product carriers are suspended on the chains.  The gondolas are used to receive products incoming at a product inlet 70 and to convey the 
	The inlet-side loop conveys filled product carriers from the product inlet to the product outlet and the outlet-side loop conveys emptied product carriers from the product outlet to the product inlet.  The upper deflections are arranged on vertically movable carriages 40 and 41 that are guided in vertically arranged rails 42 and 43.  The upper deflections of the two loops are connected to one another on both sides by pulling elements 8 attached to the carriages.
 	As described above, Spettl shows all the structure required by claims 1-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wack et al. (EP 0 506 551) in view of Cicalini et al. (US 9,132,962).
 	Wack shows a temporary store in a product conveyor section with a circulating continuous chain 11.  The chain runs through vertical chain loops via upper deflections 10A and 10B and lower deflections 2A, 2B, and 3.  Product carrier gondolas 12 with product carriers are suspended on the chains.  The gondolas are used to receive products incoming at a product 
	The inlet-side loop conveys filled product carriers from the product inlet to the product outlet and the outlet-side loop conveys emptied product carriers from the product outlet to the product inlet.  The upper deflections are arranged on vertically movable carriages 8A and 8B that are guided in vertically arranged rails G/CA/CB.  The upper deflections of the two loops are connected to one another on both sides by pulling elements 5 attached to the carriages.
 	As described above, Wack shows generally all the structure required by claims 1-5, however instead of having a chain on each side of the temporary store, Wack shows only a single chain on one side of the temporary store.
 	Cicalini shows a temporary store with circulating chains 7A and 7B forming inlet and outlet vertical loops in fashion similar to that of Wack. The chains 7A and 7B are located on each side of the product conveyor section have product carrier and they have product carrier gondolas 21 suspended from and extending between the chains 7A and 7B.  Cicalini teaches that this arrangement allows the temporary store to convey elongated rolls or logs.  Therefore it would have been obvious to provide a chains 11 on each side of the product conveyor section of Wack with product gondolas suspended from and extending between the chains so that it could be used to convey elongated rolls or logs according to the teachings of Cicalini.   When this is done, the resulting apparatus would have all the structure required by claims 1-5.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARK A DEUBLE/Primary Examiner, Art Unit 3651